                Case 2:18-cv-00736-JCC Document 26 Filed 10/17/18 Page 1 of 6



 1                                                  THE HONORABLE JOHN C. COUGHENOUR
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
11
     CHONG and MARILYN YIM, KELLY
12   LYLES, EILEEN, LLC, and RENTAL
     HOUSING ASSOCIATION OF
13                                            CASE NO. 2:18-cv-736-JCC
     WASHINGTON
14
                          Plaintiffs,
                                              MOTION FOR LEAVE TO FILE BRIEF OF THE
15                                            NATIONAL HOUSING LAW PROJECT &
           v.
                                              SARGENT SHRIVER NATIONAL CENTER ON
16                                            POVERTY LAW AS AMICUS CURIAE IN
     THE CITY OF SEATTLE, a Washington
                                              SUPPORT OF DEFENDANT
17   Municipal corporation,
                                              NOTE ON MOTION CALENDAR:
18                        Defendant.
                                              November 2, 2018
19
20
21
22
23
24
25
26
27   AMICUS CURIAE THE NATIONAL HOUSING LAW PROJECT &                   Eric Dunn
     THE SARGENT SHRIVER NATIONAL CENTER FOR POVERTY LAW’S     National Housing Law Project
28   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF               919 E. Main Street, Ste. 610
     (Case No. 2:18-cv-736-JCC)                                    Richmond, VA 23219
                 Case 2:18-cv-00736-JCC Document 26 Filed 10/17/18 Page 2 of 6



 1          The National Housing Law Project and Sargent Shriver National Center for Poverty Law,
 2   hereby submit this Motion for Leave to File a Brief as Amicus Curiae in Support of Defendant.
 3
 4          I.       MOTION FOR PERMISSION TO FILE BRIEF OF AMICUS CURIAE.

 5
                     1.     Identity of Moving Parties
 6
 7          Sargent Shriver National Center on Poverty Law (“Shriver Center”) provides national
 8
     leadership to promote justice and improve the lives and opportunities of people living in poverty. The
 9
     Shriver Center uses a multi-faceted approach consisting of litigation, legislative and policy advocacy,
10
     and administrative reform, to achieve economic, racial and social justice for our clients, including
11
12   justice-involved populations. The Shriver Center’s Housing Justice and Community Justice team

13   focuses their advocacy on the collateral consequences of contact with the criminal justice system,

14   working to ensure that justice-involved Americans have fair opportunities to access safe, decent and
15   affordable housing.
16
17          The National Housing Law Project (“NHLP”) is a nonprofit national housing and legal

18   advocacy center established in 1968, whose mission is to advance housing justice for low-income
19   people by increasing and preserving the supply of decent, affordable housing; preserving, expanding,
20
     and enforcing tenants’ rights in housing; improving existing housing conditions; and minimizing
21
     involuntary displacement. NHLP’s reentry initiative focuses on expanding housing opportunities for
22
     people with a criminal record. As part of the project, NHLP partners with a host of housing and
23
24   criminal justice reform organizations including local and national advocates, tenant and advocacy

25   networks, nonprofit developers, and allied housing organizations. Through policy advocacy and

26   litigation, NHLP has contributed to many critically important changes to policy and programs that
27
     AMICUS CURIAE THE NATIONAL HOUSING LAW PROJECT & THE                          Eric Dunn
28   SARGENT SHRIVER NATIONAL CENTER FOR POVERTY LAW’S                    National Housing Law Project
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                          919 E. Main Street, Ste. 610
     (Case No. 2:18-cv-736-JCC)                                               Richmond, VA 23219
               Case 2:18-cv-00736-JCC Document 26 Filed 10/17/18 Page 3 of 6



 1   have resulted in increased housing access and improved housing conditions for low-income, justice-
 2   involved people..
 3
 4          Stemming from decades of expertise and experience, Shriver Center and NHLP have a strong

 5   commitment and interest in the barriers that impact the ability to obtain safe, healthy, and affordable
 6   housing and how this intersects with criminal justice. Having worked at this intersection across the
 7
     country, Shriver Center and NHLP have a unique perspective that will increase the Court’s
 8
     understanding of the national trends regarding the use and preparation of criminal records. The Shriver
 9
     Center and NHLP also seek to educate the Court regarding the extreme deficit of affordable and
10
11   subsidized housing available—especially for people with criminal records.

12
                    2.      Statement of Relief Sought
13
14          NHLP and Shriver Center seek leave from the Court to file an amicus curiae brief to assist the
15   Court by providing their distinct perspective to explain and add context to the public interest in City of
16
     Seattle Ordinance 125393 (herein “Ordinance 125393”), beyond the perspective on the parties in this
17
     case. Granting leave to file an amicus is appropriate as courts regularly use amicus curiae briefs to
18
     assist “in cases of general public interest.” Alexander v. Hall, 64 F.R.D. 152, 155 (D. S.C. 1974).
19
20   “The district court has broad discretion regarding the appointment of amici.” Missouri v. Harris, No.

21   2:14-CV-00341-KJM, 2014 WL 2987284, at 2 (E.D. Cal. July 1, 2014) (citing Hoptowit v. Ray, 682

22   F.2d 1237, 1260 (9th Cir. 1982) abrogated on other grounds by Sandin v. Conner, 515 U.S. 472
23   (1995)). (upholding district court’s appointment of amici). “An amicus brief should normally be
24
     allowed when, among other considerations, the amicus has unique information or perspective that can
25
     help the court beyond the help that the lawyers for the parties are able to provide” Harris, 2014 WL
26
     2987284 at 2 (citing Cmty. Ass'n for Restoration of Env't (CARE) v. DeRuyter Bros. Dairy, 54
27
     AMICUS CURIAE THE NATIONAL HOUSING LAW PROJECT & THE                           Eric Dunn
28   SARGENT SHRIVER NATIONAL CENTER FOR POVERTY LAW’S                     National Housing Law Project
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                           919 E. Main Street, Ste. 610
     (Case No. 2:18-cv-736-JCC)                                                Richmond, VA 23219
               Case 2:18-cv-00736-JCC Document 26 Filed 10/17/18 Page 4 of 6



 1   F.Supp.2d 974, 975 (E.D.Wash.1999)). (non-profit organizations appointed by district court as amici
 2   in case challenging California law); see also Miller-Wohl Co. v. Comm’r of Labor & Indus. State of
 3
     Mont., 694 F.2d 203, 204 (9th Cir. 1982).
 4
 5            3.     Issues to Which the Amicus Curiae Brief Will Be Directed
 6
             Defendant City of Seattle seeks to uphold the Ordinance. Shriver Center and NHLP
 7
 8   respectfully seek leave to file an amicus curiae brief to support Defendant’s position by addressing

 9   three critical issues.

10
             First, the brief will place the Ordinance in the context of an emerging national trend to question
11
12   and eradicate unreasonable housing barriers for people who have left the criminal justice system. The

13   brief will address the growing recognition amongst federal and state policymakers about the need to

14   reduce the overreliance on criminal records in housing, given the limited value of past criminal history
15   as a means of predicting future behavior. This discussion will also touch upon similar efforts to restrict
16
     criminal records screening in the employment sector and how the Ordinance successfully draws upon
17
     lessons learned in those efforts.
18
19           Second, the brief will address the private rental market’s necessary role in ensuring that people
20
     who have left the justice system have equitable access to housing. This discussion will provide an
21
     overview of the rapidly declining availability of Federally subsidized housing for people living in
22
     poverty, including justice-involved individuals. This discussion will also examine the shortage of
23
24   supportive housing in general and for people coming out of jail and prison. These shortages are

25   especially acute in dense urban areas, such as Seattle, where a significant number of formerly

26   incarcerated people reside in order to be close to employment and other resources that would help them
27
     AMICUS CURIAE THE NATIONAL HOUSING LAW PROJECT & THE                           Eric Dunn
28   SARGENT SHRIVER NATIONAL CENTER FOR POVERTY LAW’S                     National Housing Law Project
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                           919 E. Main Street, Ste. 610
     (Case No. 2:18-cv-736-JCC)                                                Richmond, VA 23219
              Case 2:18-cv-00736-JCC Document 26 Filed 10/17/18 Page 5 of 6



 1   leave the criminal justice system behind them.
 2
            Third, to show how these records are not “public” in the common sense of the word, Shriver
 3
 4   Center and NHLP will explain how criminal records are created, compiled, packaged and marketed.

 5   This discussion will include an explanation of the evolving, largely unregulated industry of tenant
 6   screening, which will further demonstrate why Seattle’s regulation of criminal records screening in
 7
     housing is of utmost importance.
 8
 9                                              CONCLUSION

10
            For these reasons, the Court should grant this Motion, and permit The National Housing Law
11
12   Project and The Sargent Shriver Center for Poverty Law to file their Brief of Amicus Curiae.

13
14
15
16                                                By: s/ Eric Dunn
                                                  Eric Dunn, WSBA # 36622
17                                                National Housing Law Project
                                                  919 E. Main Street, Ste. 610
18                                                Richmond, VA 23219
                                                  Phone: (415) 546-7000, ext. 3102
19                                                Email: EDUNN@NHLP.ORG
                                                  Counsel for PROPOSED AMICUS CURIAE,
20                                                THE NATIONAL HOUSING LAW PROJECT AND
                                                  THE SARGENT SHRIVER CENTER FOR POVERTY
21                                                LAW

22                                                Katherine E. Walz (Ill. Bar. No. 0623818)
                                                  Marie Claire Tran-Leung (Ca. Bar No. 298171)
23                                                Sargent Shriver National Center on Poverty Law, Inc.
                                                  67 E. Madison Street, Suite 2000
24                                                Chicago, Illinois 60603
                                                  katewalz@povertylaw.org
25                                                marieclairetran@povertylaw.org
                                                  Phone: (312) 263-3830
26                                                Facsimile: (312) 268-3879

27
     AMICUS CURIAE THE NATIONAL HOUSING LAW PROJECT & THE                         Eric Dunn
28   SARGENT SHRIVER NATIONAL CENTER FOR POVERTY LAW’S                   National Housing Law Project
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                         919 E. Main Street, Ste. 610
     (Case No. 2:18-cv-736-JCC)                                              Richmond, VA 23219
              Case 2:18-cv-00736-JCC Document 26 Filed 10/17/18 Page 6 of 6



 1
 2
 3
 4                                      CERTIFICATE OF SERVICE

 5          I hereby certify that on October 17, 2018, the foregoing document was electronically filed with
 6   the United States District Court’s CM/ECF system, which will send notification of such filing to all
 7   attorneys of record.
 8
 9
                                                                           s/ Eric Dunn
10                                                                         Eric Dunn

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     AMICUS CURIAE THE NATIONAL HOUSING LAW PROJECT & THE                         Eric Dunn
28   SARGENT SHRIVER NATIONAL CENTER FOR POVERTY LAW’S                   National Housing Law Project
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF                         919 E. Main Street, Ste. 610
     (Case No. 2:18-cv-736-JCC)                                              Richmond, VA 23219
